UNITED STATES BANKRUPTCY COURT                                    December 3, 2019 at 3:00 pm
EASTERN DISTRICT OF NEW YORK                                      Docket # 1-19-41508-ess
--------------------------------------------------------------X
In Re: Limane Houanche,                                           Hon. Elizabeth S. Stong

                                                                  PROPOSED ORDER
Debtor.

--------------------------------------------------------------X

        Upon the Debtor Limane Houanche’s (hereinafter “Houanche”) objection to Proofs of

Claim of Capital One Equipment Finance Corp. (hereinafter “Capital One”) to reclassify claim #

3 filed by it in the above-captioned chapter 13 case pursuant to section 502 under title 11 of the

United States Code (the “Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”), for an order (i) reclassifying the secured claim and (ii)

granting related relief, all as more fully set forth in the motion and the Bankruptcy Court having

jurisdiction to consider the Objection and the relief requested therein; and venue being proper

before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice

of the relief requested in the Objection having been provided, and it appearing that no other or

further notice need be provided other than the notice of motion; and such notice having been

adequate and appropriate under the circumstances, and it appearing that other or further notice

need be provided; and the Bankruptcy Court having held a hearing to consider the relief

requested in the Objection on December 3, 2019 January 6, 2020 (the “Hearing”); and upon the

record of the Hearing, and upon all of the proceedings had before the Bankruptcy Court; and the

Bankruptcy Court having determined that the legal and factual bases set forth in the Objection

establish just cause for the relief granted herein; and is in the best interests of the Debtor, its

estates, its creditors, and all parties in interest; and after due deliberation and sufficient cause

appearing therefor,
IT IS HEREBY ORDERED THAT:

         1.    The Objection is granted.

         2.    Pursuant to section 502 of the Bankruptcy Code and Bankruptcy Rule 3007,

Claim # 3 filed by Capital One Equipment Finance Corp., is reclassified as a general unsecured

claim.

         3.    Nothing herein shall otherwise constitute an admission or finding concerning the

amount or validity of any of the claims.

         4.    The rights of the Debtor to object to all claims, in whole or in part, and on any

basis, are specifically preserved.

         5.    The Debtor and the Clerk of this Bankruptcy Court are authorized to take all

actions necessary or appropriate to give effect to this Order.

         6.    The terms and conditions of this Order are effective immediately upon entry.




                                                                 ____________________________
 Dated: Brooklyn, New York                                              Elizabeth S. Stong
        February 11, 2020                                        United States Bankruptcy Judge
